Cole, J.
This is an action instituted by the State against W. Hampton, Sheriff and Tax Collector, and his securities upon his bond for taxes for 1853, and for licenses for 1854. The amount of the bond is $4,628 93.
There was judgment against the principal for $3,964 47, with two per cent, per month thereon, from the 1st of December, 1854, and against the securities, each for the amount he bound himself for in the bond. Defendants have appealed : they urge various errors.
*6801. It is not a valid objection that the total amount of the judgment against the seoui'ities, exceeds that against the principal upon his bond of State Tax Collector. In this bond, each of the securities obligated himself for a specific sum; and for that sum bound himself to guaranty the State against loss from the infidelity of her officer, and the State is entitled to a judgment against each, although she cannot collect from the securities more than that due by the principal.
If the State could only have a proportionate judgment against each, according to the amount of the defalcation of the Tax Collector, then the condition of the bond would not be accomplished; for each has bound himself to pay a specific sum in case the officer should not fulfill his duties, and be a defaulter, to the amount of that specific sum. Each having so bound himself, the State cannot be deprived of a judgment against each for that amount. Sess. Acts of 1855, p. 82, l 5.
Otherwise, the State might lose, and the condition of the bond would not be accomplished. For if the securities on a Tax Collector’s bond are entitled to have a deduction made from each specific sum for which each has subscribed the bond, so that the total amount of the liability of all of the securities should be only equal to the amount of the defalcation of the officer ; then if only half of the securities were solvent, and the principal were insolvent, the State would lose one-half of the defalcation, and the securities would not have complied with their obligations, for the obligation of each is that he shall protect the State from loss to the amount for which he has signed the bond. Copely v. Dinkgrave, 7 An. 595 ; State v. Breed, 10 An. 492.
2. It is contended that the securities are not bound for the amount of the licenses for which the Sheriff is a defaulter, because they did not stipulate so. in their bond. The condition of the bond was, that Hampton, as State Tax Collector for the jiarish of Franklin, should collect and pay to the proper authorities, all the State, mill and poll taxes due in and for the parish of Franklin, for the year 1853, together with all fines, &c., according to law.
Licenses may be considered as taxes within the meaning and intent of this bond ; besides the 70th section of the Act relative to “ Revenue,” uses the word taxes as synonymous with licenses. It is as follows :
“ On or before the first day of December, annually, the several Tax Collectors shall make their final payments ini.o the Treasury for the taxes due on the rolls, and on trades, professions and occupations, and all other objects due in said year.” Rev. Stat. p. 474, jl 70.
3. The judgment is correct in charging Hampton, the principal in the bond, two per cent, per month on the amount of the judgment, from the 1st of December, 1854, the day when the amount of the taxes became due.
There is no necessity of putting the Tax Collector formally in default. The 71st section of said Act provides, that interest at the rate of two per cent, per month, shall be charged against the Tax Collector on the sum withheld, to be computed from the time the same ought to have been paid, until actual payment. Sec. 71, Rev. Stat. p. 474.
Judgment affirmed, with costs.